Exhibit 10.6

FACTORING AGREEMENT

between

GE Capital Bank AG

Heinrich-von-Brentano-Straße 2, 55130 Mainz, Germany

- hereinafter referred to as „GE CAPITAL”-

and

Aleris Recycling (German Works) GmbH

Aluminiumstraße 3, 41515 Grevenbroich, Germany

TABLE OF CONTENT

 

I. CLAUSES A. PURCHASE OF RECEIVABLES 1. Purpose of this Agreement 2.
Receivables Purchase Agreement, Receivables Notification, Offer Letter 3.
Obligation to Purchase 4. Purchase Price, Due Date, Reserves, Factoring
Commission, Interest 5. Guarantee of Dilution Risk, Obligations of the
ORIGINATOR regarding Receivables 6. Bad Debt Coverage of GE CAPITAL 7. Debtor
Limit, Discretionary Debtor Limit 8. Non-Purchased Receivables, Set-Off Right,
Administration Fee B. ASSIGNMENT AND SECURITY 9. Assignment of Receivables,
Legal Cause 10. Cheques, Direct Debit, Bills of Exchange 11. Liens and Ancillary
Rights, Insurance and Central Settlement Claims C. FACTORING PROCEDURE 12.
Full-Service, Inter-Credit®, Smart-Service 13. Disclosed / Undisclosed Procedure
14. Change of Procedure by Partial Termination 15. Quarterly Account Statement,
Tacit Ratification, Time Limit for Objections 16. Collection Procedure II.
SCHEDULES Schedule 1 (Terms and Conditions) Schedule 2 (Declaration of Consent)
Schedule 3 (Deposit Protection – Deposit Protection Fund of the Association of
German Banks)

D. GENERAL OBLIGATIONS 17. Negative Pledge 18. Increased Fiduciary Duty and Duty
of Care 19. Obligation for Information Undertaking and Deposit 20. External
Audit, Declaration of Consent 21. Arrangements in Debtor Agreements E. OTHER
TERMS 22. Set-Off, Settlement, Reimbursement Claims 23. Changes in Interest
Rate, Exchange Rate Differences 24. Fees and Reimbursement of Expenses 25.
Assignability of Claims against GE CAPITAL 26. Commencement, Expiration,
Termination 27. Further Elements of this Agreement 28. Governing Law,
Jurisdiction 29. Severability Clause F. DEFINITIONS

 

 

Note:

Terms in italics have the meaning ascribed to them in part F (DEFINITIONS).

 

A. PURCHASE OF RECEIVABLES

 

1. Purpose of this Agreement

1.1 This agreement shall be the basis for receivables purchase agreements
entered into by the ORIGINATOR as seller and GE CAPITAL as purchaser of the
relevant Receivable.

1.2 Any amounts paid as purchase price for the Receivables purchased by GE
CAPITAL shall enable the ORIGINATOR to primarily satisfy its obligations
vis-à-vis its suppliers.

1.3 To the extent that GE CAPITAL does not purchase certain Receivables of the
ORIGINATOR, such Receivables shall be assigned to GE CAPITAL to secure claims of
GE CAPITAL against the ORIGINATOR resulting from the business relationship and
shall be collected by GE CAPITAL.

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

 

Page 1 of 11



--------------------------------------------------------------------------------

2. Receivables Purchase Agreement, Receivables Notification, Offer Letter

2.1 The ORIGINATOR hereby offers to sell all of its Receivables to GE CAPITAL.

The ORIGINATOR repeats each offer in respect of each individual Receivable by
sending a Receivables Notification to GE CAPITAL.

2.2 Each relevant receivables purchase agreement shall be concluded by GE
CAPITAL’s acceptance of the ORIGINATOR’s offer.

Acceptance occurs by booking the relevant Receivable on the Factoring Account,
without requirement of the ORIGINATOR receiving a notice of such book entry.

2.3 The ORIGINATOR is entitled and obliged to send a Receivables Notification to
GE CAPITAL within ten (10) Business Days after having dispatched the invoice to
the relevant Debtor and the Receivable becoming Eligible.

2.4 The ORIGINATOR is obliged to submit the Receivables Notification by data
transfer in accordance with Factoring-Satzaufbau or online data entry in
Factorlink.

In addition, the ORIGINATOR is obliged to send a completed and legally signed
Offer Letter, preferably in the form of a pdf-file or in a similar format
together with the Receivables Notification.

 

3. Obligation to Purchase

3.1 GE CAPITAL shall accept the ORIGINATOR’s offer to sell a Receivable if the
relevant Receivable fulfils the following requirements:

 

(a) the Receivables Notification is correct and complete and was dispatched by
the ORIGINATOR within the time line set out in clause 2.3; and

 

(b) the relevant Receivable is Eligible; and

 

(c) the Debtor has been granted a payment term not exceeding 90 days after the
relevant invoice date; and

 

(d) the relevant Receivable is not a claim against an Affiliated Company; and

 

(e) the relevant Receivable is within the scope of the Debtor Limit. To the
extent that this requirement is only partially fulfilled, GE CAPITAL shall
purchase the relevant part of the Receivable; and

 

(f) the sum of the amount of the relevant Receivable and all other purchased and
unpaid Receivables against the relevant Debtor or debtor credit unit – within
the meaning of § 19 of the German Banking Act – does not exceed 40% of all
purchased and unpaid Receivables of the ORIGINATOR against all of his Debtors;
and

 

(g) the legal relationship from which the Receivable arises is governed by
German law. However, in respect of the relevant member of the Alcoa group, GE
CAPITAL shall also accept offers to sell, if the legal relationship is governed
by Swiss law provided that such Receivable is not subject to Swiss VAT and that
the relevant member of the Alcoa group has consented to an assignment to GE
Capital in a form reasonably satisfactory to GE CAPITAL; and

 

(h) the payment of the purchase price in respect of the purchased Receivable
will not result in an excess of the Maximum Commitment.

3.2 GE CAPITAL shall become obliged to purchase a Receivable if a Receivable
that was initially not purchased subsequently fulfils the requirements set out
in clause 3.1.

3.3 GE CAPITAL will cease to be obliged to purchase any Receivable if based on
the facts available to GE CAPITAL, there is reason to believe that the
ORIGINATOR does not comply with its obligations vis-à-vis Retaining Suppliers or
that Retaining Suppliers revoke the authorisation of the ORIGINATOR to collect
Receivables.

3.4 GE CAPITAL is entitled but not obliged to purchase Receivables which do not
fulfil the requirements set out in clause 3.1. In relation to Receivables
existing on the Commencement Date, GE CAPITAL will only exercise such right in
respect of Receivables which have not been due for more than 60 days.

3.5 GE CAPITAL will, upon receipt of the relevant Receivables Notification, book
all Receivables which have not been purchased to the Special Account. Such
Receivables shall continue to be offered for sale.

3.6 The ORIGINATOR’s offer expires only after a period of ten (10) Business Days
set by the ORIGINATOR for GE CAPITAL’s acceptance of such offer has lapsed to no
avail.

 

4. Purchase Price, Due Date, Reserves, Factoring Commission, Interest

4.1 The purchase price for each purchased Receivable shall be equal to its
Nominal Amount, reduced by deductions relating to the relevant Receivable (such
as discounts) that were granted to the relevant Debtor by the ORIGINATOR, less
the Factoring Commission and Interest.

In the Bad Debt Case, the purchase price is reduced by the VAT amount included
in the Receivable which the ORIGINATOR must claim from the tax authorities (see
clause 6.4).

The purchase price (excluding the Purchase Price Reserve and subject to the
settlement of Interest) shall fall due when the Receivable is purchased.
Interest will be charged monthly in arrears.

Any payments in respect of the purchase price and any charges are made by book
entry by GE CAPITAL on the Settlement Account.

4.2 The Purchase Price Reserve shall fall due if and when

 

(a) the Debtor has fully paid the relevant Receivable to GE CAPITAL, but in the
Inter-Credit®-Factoring procedure, only after Reconciliation Process, or

 

(b) it falls due as a Bad Debt Amount (see clause 6.3).

If the Debtor makes deductions which are less than the Purchase Price Reserve
for the relevant Receivable, the Purchase Price Reserve (reduced by such
deductions) will be credited to the Settlement Account. If the deductions exceed
the Purchase Price Reserve, the Settlement Account will be debited accordingly.

4.3 GE CAPITAL shall be entitled to increase the Purchase Price Reserve beyond
the agreed amount if and to the extent that GE CAPITAL has, based on the facts
available to it, reason to believe (soweit für GE CAPITAL Tatsachen die Annahme
rechtfertigen) that

 

(a) the ORIGINATOR will not comply with material obligations vis-à-vis GE
CAPITAL, in particular because the ORIGINATOR has suffered a financial collapse
or such an event is imminent, or

 

(b) the Purchase Price Reserve is not sufficient to adequately cover invoice
reductions by Debtors and credit notes of the ORIGINATOR.

4.4 In the event of a Notification of Dispute, GE CAPITAL shall, until this
matter is settled, be entitled to set aside a Special Purchase Price Reserve and
to debit the Settlement Account accordingly.

GE CAPITAL will credit the Special Purchase Price Reserve to the Settlement
Account again if and to the extent that it has been established by final and
non-appealable judgement, or the Debtor has acknowledged, or the ORIGINATOR has
provided evidence, that the relevant Receivable is Eligible. If and to the
extent that it is established by final and non-appealable judgement that the
relevant Receivable is not Eligible, GE CAPITAL will exercise its rights
pursuant to clause 5.1 will cancel such Receivable as uncollectible from the
books in the relevant amount.

4.5 To the extent that GE CAPITAL is liable for VAT contained in the relevant
Receivable because the ORIGINATOR did not pay, or not fully pay VAT when due, GE
CAPITAL may pay an amount equal to such liability to the tax authorities.

Such payment shall be deemed to be a payment in respect of the purchase price
for the relevant Receivable by GE CAPITAL to the ORIGINATOR.

If such a liability is imminent, GE CAPITAL is entitled to establish a reserve
in such amount until the matter of liability has been resolved.

If GE CAPITAL already paid the relevant part of the purchase price in accordance
with clause 4.1, the ORIGINATOR undertakes to repay the amount payable by GE
CAPITAL to the tax authorities/the respective reserve to GE CAPITAL. GE CAPITAL
is entitled to debit the Settlement Account accordingly.

The ORIGINATOR is obliged, upon request and in respect of each Receivable, to
inform GE CAPITAL about the following:

 

(a) all overdue VAT liabilities;

 

(b) all VAT filings;

 

(c) all payments in respect of VAT.

 

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

Page 2 of 11



--------------------------------------------------------------------------------

5. Guarantee of Dilution Risk, Obligations of the ORIGINATOR regarding
Receivables

5.1 The ORIGINATOR represents and warrants (by way of an independent guarantee)
that each purchased Receivable is and will continue to be Eligible until it is
fully collected by GE CAPITAL (Guarantee of Dilution Risk).

In the event of a breach of such guarantee, GE CAPITAL may require the
reinstatement of the contractually stipulated condition (cure). If this is not
possible or unreasonable, or a deadline set for such reinstatement has lapsed
unsuccessfully, GE CAPITAL may reduce the purchase price, rescind from the
receivable purchase and/or, in the event of negligence or willful misconduct on
the part of the ORIGINATOR, claim indemnification for damages.

5.2 If a Debtor claims that the relevant Receivable is not Eligible, the
ORIGINATOR must inform GE CAPITAL by sending a Notification of Dispute without
undue delay. The ORIGINATOR is further obliged to clarify the matter and,
following clarification, to issue a credit note, where applicable.

5.3 The ORIGINATOR must forward to GE CAPITAL all payments received by it from
Debtors without undue delay.

 

6. Bad Debt Coverage of GE CAPITAL

6.1 GE CAPITAL assumes the Bad Debt Coverage for each purchased Receivable, to
the extent that such purchased Receivable is Eligible.

6.2 The Bad Debt Case occurs if the Debtor

 

(a) fails to pay a Receivable within 120 days after its due date without
disputing its obligation to pay in a substantiated manner prior to or after the
expiry of such period; or

 

(b) is Unable to Pay.

6.3 The Bad Debt Amount is settled promptly after the occurrence of the Bad Debt
Case, but not before the expiration of a 120-day-period after the due date of
the Receivable.

6.4 If the ORIGINATOR already paid VAT for the relevant Receivable and the tax
authorities legitimately refuse to refund/offset such VAT, GE CAPITAL is obliged
to pay that part of the purchase price as well (see clause 4.1 paragraph 2).

 

7. Debtor Limit, Discretionary Debtor Limit

7.1 At the ORIGINATOR’s request, GE CAPITAL sets Debtor Limits at its reasonable
discretion on the basis of the relevant Debtor’s creditworthiness and
reliability.

GE CAPITAL is likewise entitled to modify (including cancellation) Debtor Limits
at any time. Such modification does neither apply to purchased Receivables nor
to Receivables for which the ORIGINATOR has already provided the consideration
before having received the modification notice, and where such consideration
cannot be reclaimed.

7.2 Until revocation of such right by GE CAPITAL, the ORIGINATOR is entitled to
set a Discretionary Debtor Limit.

Any Discretionary Debtor Limit becomes effective unless GE CAPITAL objects to it
without undue delay.

The ORIGINATOR determines the amount of any Discretionary Debtor Limit, which is
limited, however, to an amount equal to the maximum amount for Discretionary
Debtor Limits pursuant to schedule 1 (Terms and Conditions), in accordance with
the following provisions:

 

(a) If the ORIGINATOR delivered goods to a Debtor at least twice within the
preceding twelve-month period and the Debtor duly paid for such goods within 60
days after the relevant due date of the Receivable, the ORIGINATOR may set a
Debtor Limit for such Debtor of up to 150% of the sum of all unpaid Receivables
owing from such Debtor to the ORIGINATOR at a particular point in time during
the aforementioned twelve-month period;

 

(b) In all other cases, the amount of the Debtor Limit must be justifiable
beyond doubt by information (not older than twelve (12) months) provided by a
commercial inquiry agency or a bank.

7.3 At GE CAPITAL’s request, the ORIGINATOR must provide information about the
satisfaction of the requirements set out in clause 7.2 (a) or 7.2 (b), as the
case may be, in respect of the Discretionary Debtor Limit and submit the
relevant documents.

7.4 GE CAPITAL may always replace any Discretionary Debtor Limits by Debtor
Limits set by itself.

7.5 The amount of the fee charged by GE CAPITAL to establish a Debtor Limit is
set out in schedule 1 (Terms and Conditions). Discretionary Debtor Limits are
free of charge.

 

8. Non-Purchased Receivables, Set-Off Right, Administration Fee

8.1 GE CAPITAL also collects Receivables, which have not been purchased. To the
extent that the relevant authorisation does not arise from clause 9, the
ORIGINATOR hereby authorises GE CAPITAL to collect such Receivables.

8.2 Any payments made by Debtors in respect of such Receivables shall be
credited to the Settlement Account, but in the Inter-Credit®-Factoring only
after the Reconciliation Process.

Clause 4.5 shall apply mutatis mutandis to any VAT amount which is contained in
the relevant Receivables.

GE CAPITAL is entitled to set off the proceeds from the collection of
Receivables, which have not been purchased against its claims vis-à-vis the
ORIGINATOR. To the extent that such counter-claims do not arise from the balance
of the Settlement Account, the proceeds will be made available to the ORIGINATOR
as part of the credit balance on the Settlement Account. The rights of Retaining
Suppliers shall not be affected thereby.

8.3 GE CAPITAL shall receive an Administration Fee as set out in schedule 1
(Terms and Conditions) for the administration of Receivables, which have not
been purchased. The Administration Fee shall fall due when the relevant
Receivable is booked to the Special Account and will be charged to the
Settlement Account.

 

B. ASSIGNMENT AND SECURITY

 

9. Assignment of Receivables, Legal Cause

9.1 The ORIGINATOR hereby assigns any and all Receivables to GE CAPITAL. GE
CAPITAL hereby accepts such assignment.

9.2 The legal cause for the assignment of each purchased Receivable is the
relevant receivables purchase agreement.

The assignment of Receivables, which have not been purchased and the proceeds
resulting from the collection of any Receivables, which have not been purchased
shall secure any and all existing and future claims which GE CAPITAL may have
against the ORIGINATOR in connection with their overall business relationship.

For each Receivable that has already been assigned to GE CAPITAL at the time of
the purchase by GE CAPITAL, the legal cause for such assignment shall be
replaced by the relevant receivables purchase agreement (purchase of the
relevant Receivable as opposed to assignment for security purposes).

9.3 In respect of Receivables which have not been purchased, the following
provisions shall apply:

The assignment shall not include Receivables that the ORIGINATOR assigned or
will assign to Retaining Suppliers in connection with an extended retention of
title arrangement (partial in rem waiver of rights). If and to the extent that
the extended retention of title subsequently ceases to exist, the assignment of
relevant Receivable shall become valid and effective.

Clause 11.3 shall apply mutatis mutandis to the limitation of the claim to
demand security and the obligation to release security.

9.4 To the extent that the assignment pursuant to clause 9.1 does not result in
the valid and unchallengeable ownership of GE CAPITAL in a purchased Receivable,
the following provision shall apply: Subject to the condition precedent of
entering into a respective receivables purchase agreement, the ORIGINATOR hereby
assigns the relevant Receivable to GE CAPITAL and GE CAPITAL hereby accepts such
assignment.

 

10. Cheques, Direct Debit, Bills of Exchange

10.1 If the ORIGINATOR receives payments in respect of Receivables in any other
form (in particular by way of bill of exchange or cheque), GE CAPITAL and the
ORIGINATOR hereby agree that title to such instruments will transfer to GE
CAPITAL as soon as the ORIGINATOR acquires title. Furthermore, the ORIGINATOR
hereby assigns to GE CAPITAL any and all rights arising from such instruments.
GE CAPITAL hereby accepts such assignments.

The delivery of any cheques and bills of exchange, which may at any time be in
the ORIGINATOR’s direct possession to GE CAPITAL is replaced by the ORIGINATOR
keeping such instruments on trust and in gratuitous custody for GE CAPITAL. If
the ORIGINATOR does not acquire direct possession, it hereby assigns to GE
CAPITAL its present and future claims for restitution against third parties. GE
CAPITAL hereby accepts such assignments.

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

Page 3 of 11



--------------------------------------------------------------------------------

10.2 The ORIGINATOR shall deliver and, to - the extent necessary - endorse the
instruments and any documents relating thereto to GE CAPITAL without undue
delay. Until delivery to GE CAPITAL, the ORIGINATOR must take all steps that are
necessary to preserve the rights resulting from such instruments.

The ORIGINATOR hereby authorises GE CAPITAL to sign bills of exchange on behalf
of the ORIGINATOR as drawer and to endorse bills of exchange and cheques in the
ORIGINATOR’s name.

10.3 GE CAPITAL shall be entitled but not obliged to credit directly, but
subject to their respective cashing, any equivalent amounts of cheques, debit
entries and bills of exchange. If the relevant instruments are not irrevocably
cashed, the underlying Receivable shall be treated as if it had originally not
been paid.

 

11. Liens and Ancillary Rights, Insurance and Central Settlement Claims

11.1 The ORIGINATOR hereby transfers to GE CAPITAL, who accepts such transfer,
any and all present and future rights and claims (other than the Receivable
itself) arising under or in connection with the relevant contract with the
Debtor, including

 

(a) all ownership and inchoate rights in the underlying assets with respect to
assigned Receivables that the ORIGINATOR may have or acquire, which are
particularly set out in invoices relating to assigned Receivables, provided that
the ORIGINATOR shall continue to be entitled to resell such assets to the
Debtor;

 

(b) any and all claims for delivery of such assets, in particular in the event
of an unwinding of the contract, as well as the right to rescind the contract;

 

(c) in the event of a sale by consignment, any claims against the carrier and
the right of pursuit;

 

(d) all rights of the ORIGINATOR arising from an extended retention of title
arrangement within the meaning of clause 21 (d), in particular, the claim of the
Debtor resulting from the resale of the relevant assets;

 

(e) the ORIGINATOR’s right to request the insolvency administrator to exercise
its rights in an insolvency of the Debtor.

To the extent that such transfer is subject to specific additional requirements,
the ORIGINATOR undertakes to comply with any such requirements in the required
form.

To the extent that the ORIGINATOR holds or reacquires direct possession of such
assets, the ORIGINATOR shall keep such assets for GE CAPITAL in gratuitous
custody and separate from any other goods and waives any claims for
reimbursement of expenses.

11.2 The ORIGINATOR and GE CAPITAL agree that GE CAPITAL acquires a lien and a
retention right with respect to the securities and chattels, of which it may
have or acquire possession in the course of business with the ORIGINATOR.

GE CAPITAL also acquires a lien and a retention right with respect to any claims
arising from the business relationship (e.g. credit balances) that the
ORIGINATOR has or will acquire against GE CAPITAL.

Such liens and the retention right shall secure all existing, future and
contingent claims of GE CAPITAL against the ORIGINATOR arising from the business
relationship.

If GE CAPITAL acquires control over monies or other assets under the condition
that they may only be used for a certain purpose, GE CAPITAL’s lien does not
extend to such assets and in this case, GE CAPITAL shall not have a retention
right.

11.3 If the realisable value of all security interests not only temporarily
exceeds the total amount of all claims arising from the business relationship
(Cover Limit), GE CAPITAL shall, at the ORIGINATOR’s request, release security
interests in the discretion of GE CAPITAL in the amount exceeding the Cover
Limit.

When selecting the security interests to be released, GE CAPITAL will consider
the legitimate interests of the ORIGINATOR and any third party that provided
security for the ORIGINATOR’s obligations.

11.4 GE CAPITAL will only enforce the security interests if the ORIGINATOR is in
payment default and a grace period of at least two weeks set by GE CAPITAL
before the commencement of enforcement actions has expired to no avail.

The Receivables assigned for security purposes are enforced by collection and
the net proceeds resulting from such enforcement are set off against the
ORIGINATOR’s obligations owing to GE CAPITAL.

GE CAPITAL will credit the net enforcement proceeds to the Settlement Account.

11.5 If facts emerge which indicate that the payment of a purchased Receivable
by the Debtor may be at risk, the ORIGINATOR must, upon request by and at the
expense of GE CAPITAL, take back the relevant goods.

GE CAPITAL may also take possession of the goods or store such goods at a third
party’s premises.

GE CAPITAL’s Bad Debt Coverage, if applicable, shall remain unaffected thereby.

The realisation of returned goods shall be for the benefit and at the expense of
GE CAPITAL who will also determine the method of enforcement.

11.6 The ORIGINATOR shall use its best efforts to support GE CAPITAL without
remuneration in enforcing and realising all security interests, rights and
claims.

11.7 The ORIGINATOR hereby assigns to GE CAPITAL any and all present and future
claims arising from insurance contracts in respect of the items listed in clause
11.1 (a) and (b). GE CAPITAL hereby accepts such assignment.

The ORIGINATOR hereby assigns to GE CAPITAL any and all present and future
claims against Central Settlement Agencies. GE CAPITAL hereby accepts such
assignment.

To the extent that the validity of these assignments depends on other
conditions, the ORIGINATOR hereby undertakes to perform the assignment in the
required manner and to obtain any third party consent that may be required.

 

C. FACTORING PROCEDURE

 

12. Full-Service, Inter-Credit®, Smart-Service

12.1 Schedule 1 (Terms and Conditions) sets out whether the accounts receivable
bookkeeping and dunning procedure follow the rules of Full-Service-Factoring,
Inter-Credit®-Factoring or Smart-Service-Factoring.

 

12.2 The following rules apply to the bookkeeping:

In all instances, the ORIGINATOR transfers the data relating to Receivables,
such as invoices, credit notes, debit notes and Notifications of Dispute by
submitting the relevant documents and/or through Factoring-Satzaufbau and/or by
manually entering data of invoices/credit notes online in Factorlink.

In the Full-Service-Factoring and Smart-Service-Factoring procedures, the
Debtors’ payments are booked directly by GE CAPITAL to the Debtors’ Accounts.

In the Inter-Credit®-Factoring procedure, the Debtors’ payments shall be booked
by GE CAPITAL to the Incoming Payment Settlement Account. Any accounting
documents that GE CAPITAL may have shall be delivered to the ORIGINATOR who
books the payments on the debits side and relates them to the relevant invoices.
At least once a week, the ORIGINATOR shall send its complete Open Items File to
GE CAPITAL through Factoring-Satzaufbau. Upon receipt of such data, GE CAPITAL
will perform a Reconciliation Process and will adjust all other Accounts kept in
connection with the factoring arrangement.

In the Inter-Credit®-Factoring procedure, the ORIGINATOR must keep the accounts
receivable books in such a manner that arrears of postings are avoided and that
the Open Items File is correct and up-to-date on a daily basis.

12.3 The following rules apply to the dunning procedure:

If the Debtor fails to pay the relevant Receivable on the due date, three (3)
dunning runs in cycles of 14 days will generally be performed. If the relevant
Receivable is not completely discharged within a period of 60 days after its due
date, the Collection Procedure is initiated in accordance with clause 16.

In the Full-Service-Factoring procedure, GE CAPITAL performs the dunning
procedure, in the Smart-Service-Factoring and the Inter-Credit®-Factoring
procedures, the ORIGINATOR performs the dunning procedure.

In the Inter-Credit®-Factoring and Smart-Service-Factoring procedures, the
ORIGINATORS must perform the dunning procedure in such a manner that arrears of
reminders are avoided.

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

Page 4 of 11



--------------------------------------------------------------------------------

13. Disclosed / Undisclosed Procedure

13.1 Schedule 1 (Terms and Conditions) sets out whether the Disclosed Procedure
or the Undisclosed Procedure applies.

13.2 In the Disclosed Procedure, the ORIGINATOR will inform its Debtors at the
Commencement Date about the factoring procedure and the assignment of
Receivables to GE CAPITAL in writing and in the appropriate manner (letter of
notification).

Furthermore, the ORIGINATOR will attach to its invoices a clearly visible note
of assignment in accordance with schedule 1 (Terms and Conditions).

GE CAPITAL is also entitled to inform the Debtors about the factoring
arrangement and the assignment and to verify the relevant Receivables with the
Debtors.

To the extent that the parties agree on Pledged Accounts, clause 13.3 shall
apply mutatis mutandis.

13.3 In the Undisclosed Procedure, the ORIGINATOR shall accept Debtors’ payments
by cashless transactions, if possible, and only into the Pledged Accounts.

All invoices and any other relevant correspondence of the ORIGINATOR vis-à-vis
its Debtors shall only specify the Pledged Accounts as the ORIGINATOR’s bank
account details. Any Debtors that may have been informed otherwise will be
advised accordingly by the ORIGINATOR without undue delay.

The ORIGINATOR undertakes to reset all balances on the Pledged Accounts prior to
the Commencement Date.

The ORIGINATOR will enter into a separate agreement with GE CAPITAL in respect
of the Pledged Accounts and will obtain the respective consent of the account
keeping bank. In particular, this agreement shall regulate the following points:

 

(a) Pledge and security purpose: To secure in particular the claim arising from
clause 5, and to secure any and all other present and future claims of GE
CAPITAL against the ORIGINATOR arising from the business relationship, the
ORIGINATOR shall pledge to GE Capital its claims arising from the Pledged
Accounts. The amounts received and standing to the credit of the Pledged
Accounts serve for the sole purpose of being transferred to GE CAPITAL;

 

(b) Collection Arrangement: GE CAPITAL is – in particular prior to the
occurrence of an enforcement event – entitled to solely collect the pledged
claims. The ORIGINATOR may only demand payment to GE CAPITAL;

 

(c) Trust Arrangement: The Pledged Accounts shall be used exclusively to accept
payments in respect of Receivables and are held by the ORIGINATOR as trustee for
GE CAPITAL in its own name, but for the sole purpose of creating a security
interest for GE CAPITAL (trust arrangement);

 

(d) Notification: The ORIGINATOR undertakes to notify each credit institution
that keeps any of the Pledged Accounts of the pledge, the collection arrangement
and the trust arrangement;

 

(e) Warranty: The ORIGINATOR warrants by way of an independent guarantee that no
third party rights exist with respect to the pledged rights and claims other
than a subordinated pledge arising from the account keeping credit institution’s
General Business Conditions, if applicable.

13.4 GE CAPITAL is entitled to conduct regular balance acknowledgement
procedures with Debtors.

GE CAPITAL will send an account statement setting out the Receivables which, to
GE CAPITAL’s knowledge, are unsettled at the relevant date, including the
account balance resulting therefrom, accompanied with a request to the relevant
Debtor to confirm the balance set out therein to be accurate and the relevant
Receivables to be Eligible.

In the Undisclosed Procedure, the request to confirm the account balances is
generally made in the name of the ORIGINATOR by an auditor appointed by GE
CAPITAL as trustee for GE CAPITAL. The ORIGINATOR will grant a relevant power of
attorney to the trustee for submission to the Debtor. The trustee will inform GE
CAPITAL comprehensively about the results of the balance acknowledgement
procedure.

 

14. Change of Procedure by Partial Termination

14.1 GE CAPITAL is entitled to terminate in writing the Inter-Credit®-Factoring,
the Undisclosed Procedure or both in accordance with the following terms
(partial termination):

(a) an ordinary partial termination by giving a month’s prior notice to the end
of each month,

 

(b) an extraordinary partial termination without observation of a termination
period, if the conditions of clause 26.2 are fulfilled.

14.2 Upon effectiveness of a partial termination of the Inter-Credit®-Factoring,
the Factoring Agreement shall continue as Full-Service-Factoring, upon partial
termination of the Undisclosed Procedure as Disclosed Procedure, respectively.

14.3 Upon receipt of an ordinary partial termination pursuant to clause 14.1
(a), the ORIGINATOR is entitled to terminate the Factoring Agreement by giving
five (5) Business Days’ notice prior to the date on which the partial
termination takes effect.

14.4 At the ORIGINATOR’s request, GE CAPITAL will not disclose the assignment
notwithstanding a termination of the Undisclosed Procedure if and as long as the
claims owing to GE CAPITAL arising from the business relationship with the
ORIGINATOR are unappealably repaid.

14.5 GE CAPITAL is entitled to terminate the Smart-Service-Factoring by written
notice, applying clause 14.1 mutatis mutandis. Upon effectiveness of a partial
termination, the Factoring Agreement shall continue as Full-Service-Factoring;
clause 14.3 shall also apply mutatis mutandis.

 

15. Quarterly Account Statement, Tacit Ratification, Time Limit for Objections

15.1 GE CAPITAL shall, within ten (10) days following the end of each calendar
quarter, send the Quarterly Account Statement to the ORIGINATOR.

15.2 The ORIGINATOR must raise any objections concerning the incorrectness or
incompleteness of a Quarterly Account Statement no later than six (6) weeks
following receipt thereof; if such objections are made in writing, dispatch
thereof during the 6-week-period shall suffice.

Failure to make objections in due time will be considered an approval of the
Quarterly Account Statement. When issuing the Quarterly Account Statement, GE
CAPITAL will expressly refer the ORIGINATOR to this consequence.

The ORIGINATOR is also entitled to request correction of the Quarterly Account
Statement after the expiry of the 6-week-period, but must prove in that instance
that its Account was either unlawfully debited or not credited.

15.3 To the extent that GE CAPITAL has a repayment claim against the ORIGINATOR,
GE CAPITAL may reverse incorrect credit entries on all Accounts of the
ORIGINATOR by way of a debit entry prior to the issue of the next Quarterly
Account Statement (reverse entry); in this case, the ORIGINATOR may not object
to the debit entry on the grounds of having already disposed of an amount
equivalent to the credit entry.

If GE CAPITAL discovers an incorrect credit entry only after a Quarterly Account
Statement has been issued and if GE CAPITAL has a repayment claim against the
ORIGINATOR, it will make a correction entry in the amount of such claim.

If the ORIGINATOR objects to the correction entry, GE CAPITAL will re-credit the
account with the amount in dispute and pursue its repayment claim separately.

GE CAPITAL will immediately notify the ORIGINATOR of any reverse entries and
correction entries made by it. With respect to the calculation of Interest, the
entries will take retroactive effect to the day on which the incorrect entry was
made.

16. Collection Procedure

16.1 If any Receivables remain unsettled after the third dunning letter, GE
CAPITAL will initiate the Collection Procedure.

16.2 GE CAPITAL shall inform the ORIGINATOR about any developments in the
Collection Procedure if necessary, and shall, in the event of any disputes
raised by the Debtor, give the ORIGINATOR the opportunity to provide comments
thereon and introduce such comments in the procedure. GE CAPITAL shall enter
into settlement agreements concerning the Eligibility of any Receivable, or
Receivables which have not been purchased only with the consent of the
ORIGINATOR.

Considering the above, the ORIGINATOR acknowledges that the results of a legal
proceeding between GE CAPITAL and the Debtor are also binding between GE CAPITAL
and the ORIGINATOR.

16.3 GE CAPITAL shall bear the collection costs for purchased and Eligible
Receivables, all other costs shall be borne by the ORIGINATOR.

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

Page 5 of 11



--------------------------------------------------------------------------------

All collection costs are initially debited to the Settlement Account. When the
Bad Debt Amount is paid, GE CAPITAL shall reimburse such costs for the relevant
Receivable.

GE CAPITAL is entitled to claim an advance in justifiable instances.

16.4 GE CAPITAL is entitled but shall not be obliged to claim default interest
from the Debtor. At the ORIGINATOR’s request, GE CAPITAL shall assign such
claims against the Debtor to the ORIGINATOR.

16.5 The ORIGINATOR is obliged to provide GE CAPITAL with all documentation
necessary for the Collection Procedure and make all relevant disclosures at the
latest on the 60th day after the due date of the relevant Receivable and shall
continue to provide such information immediately upon request during the
procedure.

If the ORIGINATOR fails to submit the necessary information in due time, GE
CAPITAL may, after having set a reasonable period to provide information,
withdraw from the receivables purchase agreement relating to the relevant
Receivable.

GE CAPITAL declares the withdrawal by rebooking the Receivables from the
Factoring Account to the Special Account, provided that the ORIGINATOR does not
need to receive a notice of such book entry.

 

D. GENERAL OBLIGATIONS

 

17. Negative Pledge

The ORIGINATOR shall not undertake any action or make any declaration intended
to create any third party rights in respect of the assigned Receivables and
ancillary rights, in particular:

 

(a) security assignments of Receivables;

 

(b) collection authorisations of any kind in relation to the Receivables.

 

18. Increased Fiduciary Duty and Duty of Care

In the Undisclosed Procedure, Inter-Credit®-Factoring and
Smart-Service-Factoring procedure, the ORIGINATOR has an increased fiduciary
duty and duty of care, and must exercise such duties in such a manner that GE
CAPITAL is in no worse position than if GE CAPITAL had performed the relevant
task itself, or the assignment had been disclosed, as the case may be.

 

19. Obligation for Information Undertaking and Deposit

19.1 The ORIGINATOR must deliver Receivables Records to GE CAPITAL without undue
delay, if so requested at any time.

19.2 The ORIGINATOR and GE CAPITAL agree that in respect of purchased
Receivables title to all present and future Receivables Records is transferred
to GE CAPITAL. The delivery is replaced by the ORIGINATOR keeping these
Receivables Statements on trust and in gratuitous custody during its own
statutory record retention duties. The ORIGINATOR hereby assigns to GE CAPITAL
any and all present and future claims for restitution against third parties
concerning these Receivables Records. GE CAPITAL hereby accepts this assignment.

19.3 The ORIGINATOR shall inform GE CAPITAL without undue delay of any
significant circumstances relating to the ORIGINATOR’s enterprise and shall
submit all relevant documents, in particular:

 

(a) any intended changes with respect to the rights of representation, the
shareholding, the constitutional documents and intended changes with respect to
Affiliated Companies, to the extent that such changes are relevant for the
performance of this Agreement;

 

(b) any financing arrangements with any other financial institutions including
security agreements;

 

(c) any restriction of the authorisation to resell retained goods and/or collect
Receivables;

 

(d) any substantial deterioration in the ORIGINATOR’s general financial and
business condition.

19.4 The ORIGINATOR is obliged to inform GE CAPITAL of any circumstances of
which it may become aware concerning the risk of the Debtor of being Unable to
Pay debts as they fall due.

19.5 The ORIGINATOR is obliged to provide GE CAPITAL with all information and
documents necessary for GE CAPITAL to perform its obligations under the
Anti-Money-Laundering Act and to inform GE CAPITAL without undue delay of any
relevant changes during the course of the business relationship.

19.6 The ORIGINATOR shall supply to GE CAPITAL the following financial
information:

 

(a) annually, as soon as reasonably practicable and no later than one hundred
and eighty (180) days from the relevant financial year end, copies of the
audited (consolidated if available) annual financial statements (balance sheet,
profit and loss account and cash flow statement) of Parent and ORIGINATOR
together with the relevant auditors’ reports;

(b) quarterly, and no later than thirty (30) days after the end of each quarter,
copies of the consolidated quarterly financial statements (balance sheet, profit
and loss account and cash flow statement) of Parent; and

(c) monthly, and no later than fifteen (15) days after the end of each month,
the management reports (balance sheet, profit and loss account and cash flow
statement) of Parent and ORIGINATOR.

 

20. External Audit, Declaration of Consent

GE CAPITAL is entitled to perform an external audit at the ORIGINATOR’s business
premises at any time during customary business hours.

GE CAPITAL is entitled to review and make copies of all books, records and other
documents of the ORIGINATOR relating to the factoring arrangement and its
performance. The ORIGINATOR is obliged to support GE CAPITAL and provide
comprehensive information.

GE CAPITAL’s right to receive information shall also include the right to
receive information from the tax advisor, auditor or any other person who keeps
the accounts or prepares, establishes or audits the annual report for the
ORIGINATOR. The ORIGINATOR hereby releases such persons vis-à-vis GE CAPITAL
from their professional duty of confidentiality.

The right of GE CAPITAL to collect, process and utilise data and the release
from its obligations under the Banking Secrecy is set out in schedule 2
(Declaration of Consent).

 

21. Arrangements in Debtor Agreements

The ORIGINATOR shall ensure and shall provide GE CAPITAL with reasonable
evidence that its agreements with any Debtors, in particular its general
business conditions, contain the following terms:

 

(a) general business conditions of any Debtor which are in conflict with the
ORIGINATOR’s general business conditions shall have no effect;

 

(b) the ORIGINATOR has the right to assign its Receivables against the relevant
Debtor to a third party;

 

(c) the business relationship between the Debtor and the ORIGINATOR shall be
governed by German law; the place of jurisdiction shall be at the registered
seat of the ORIGINATOR;

 

(d) the general terms and conditions shall contain all customary and permissible
security arrangements, in particular retention of title arrangements, including
any forms of extension and augmentation of such retention of title arrangements;

 

(e) if a Debtor is in payment default with any of the Receivables, all other
Receivables against the relevant Debtor can be accelerated forthwith;

 

(f) the Debtor shall bear all fees, costs and expenses incurred in connection
with any legal proceedings successfully instituted against it outside of
Germany.

 

E. OTHER TERMS

 

22. Set-Off, Settlement, Reimbursement Claims

22.1 All claims of GE CAPITAL and the ORIGINATOR against each other arising from
any legal relationship may be set off against each other by GE CAPITAL.

22.2 Following the cancellation of a Debtor Limit, GE CAPITAL may, in relation
to the ORIGINATOR, set off payments received from the relevant Debtor against
Receivables purchased from such Debtor (irrespective of the Debtor’s
appropriation of payment) provided that the application shall not affect the
rights of any Retaining Supplier. The same shall apply mutatis mutandis for
Credit Notes issued to a Debtor and enforcement proceeds.

22.3 Unless expressly agreed otherwise, all claims and receivables of GE CAPITAL
against the ORIGINATOR arising from this agreement fall due with immediate
effect.

22.4 The ORIGINATOR may only set off its claims against claims of GE CAPITAL if
the ORIGINATOR’s claims are undisputed or have been confirmed by an unappealable
court decision.

22.5 The ORIGINATOR shall keep GE CAPITAL continuously informed about agreements
with Debtors from which Reimbursement Claims may arise. Such agreements do not
affect the Eligibility of Receivables if the Reimbursement Claims have been
secured in accordance with the following terms.

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

Page 6 of 11



--------------------------------------------------------------------------------

GE CAPITAL is entitled to establish a reserve or (at its choice) demand security
deposits from the ORIGINATOR in the anticipated amount of the Reimbursement
Claims. The ORIGINATOR is entitled to provide a security deposit in order to
discharge a reserve at any time. When determining the anticipated amount of the
Reimbursement Claims, future Reimbursement Claims shall also be considered.
These are claims that are certain or likely to arise in the future, but which
amount and/or time of origination is still uncertain. To the extent that the
determination of such claims depends on future events (e.g. development of
sales), the amount shall be determined by way of estimate, in the absence of
other indicators on the basis of historical data.

GE CAPITAL determines the amount of Reimbursement Claims considering all
circumstances in its reasonable discretion on a monthly basis, by the end of
each month at the latest.

Immediately after the end of each month, the ORIGINATOR shall demonstrate the
anticipated amount of Reimbursement Claims in a testable manner.

The reserve is established by debiting the Settlement Account and crediting a
Reserve Account by the relevant amount. If the anticipated amount of the
Reimbursement Claims is reduced, the Reserve Account will be debited by such
reduction and a respective credit will be booked on the Settlement Account.

Security deposits will be provided by payment by the ORIGINATOR to GE CAPITAL,
whereby the amount is credited to the Reserve Account and any dissolution is
debited on the Reserve Account and credited on the Settlement Account.

The reserve and the security deposit shall primarily secure GE CAPITAL against
set-offs or settlements by Debtors with Reimbursement Claims. To the extent that
such claims are legally and validly raised, GE CAPITAL is entitled to receive
the relevant amounts like Debtors’ payments.

In addition, the reserve and the security deposit shall secure any and all
existing and future claims which GE CAPITAL may have against the ORIGINATOR in
connection with their business relationship.

 

23. Changes in Interest Rate, Exchange Rate Differences

23.1 The applicable Interest Rate and any changes of Interest Rate during the
term of this Agreement are set out in schedule 1 (Terms and Conditions).

23.2 GE CAPITAL will convert any invoices/credit notes not denominated in Euro
at the exchange rate published by the European Central Bank for the month
closing date of the previous month.

Payments of Debtors are settled at the current market rate.

 

24. Fees and Reimbursement of Expenses

The amount of fees is set out in schedule 1 (Terms and Conditions).

If a service provided by GE CAPITAL is required by law or secondary contractual
obligation, or is provided in GE CAPITAL’s own interest, such service will be
free of charge, unless the charging of fees is legally permitted and occurs in
accordance with the relevant statutory provision.

Any claim of GE CAPITAL for reimbursement of expenses is subject to statutory
law.

 

25. Assignability of Claims against GE CAPITAL

All present and future claims that the ORIGINATOR may have against GE CAPITAL
may only be assigned to third parties with the express written consent of GE
CAPITAL.

GE CAPITAL may decline its consent for good cause; such cause will be assumed in
particular if GE CAPITAL has reason to believe that the intended assignment
would be disadvantageous to suppliers of the ORIGINATOR.

 

26. Commencement, Expiration, Termination

26.1 The Commencement Date and Expiration Date of this agreement are set out in
schedule 1 (Terms and Conditions).

Unless this agreement is terminated with three (3) months’ notice prior to its
scheduled Expiration Date, it shall be extended by another year. The same shall
apply to any subsequent periods.

26.2 Each party may terminate the factoring agreement for good cause without
observing any notice period. Good cause is shown if, considering all
circumstances of the individual case and weighing the interests of both parties,
the terminating party cannot reasonably be expected to continue the contractual
relationship until the end of the notice period in accordance with clause 26.1.

 

If the good cause results from a breach of a contractual obligation, termination
shall only be permitted after expiry of a reasonable period of time set for
remedy to no avail, or after a dissuasion has proved to be unsuccessful, unless
this proviso can be dispensed with because of the particularities of the
individual case.

GE CAPITAL is in particular entitled to terminate for good cause if

 

(a) the ORIGINATOR is in substantial breach of clause 5, 12, 13, 18 or 19; or

 

(b) the ORIGINATOR made incorrect statements about its financial condition that
were of fundamental significance for GE CAPITAL’s decision about risk relevant
transactions; or

 

(c) a change of control with respect to the ORIGINATOR occurs, pursuant to which
a natural person or legal entity (or group of persons or entities) other than
the existing direct or indirect majority shareholder acquires the majority of
the shares or voting rights with respect to the ORIGINATOR without prior written
consent of GE CAPITAL; or

 

(d) a substantial deterioration in the ORIGINATOR’s financial condition or of
the value of a security interest occurs or threatens to occur which would
jeopardize the fulfilment of an obligation vis-à-vis GE CAPITAL, even if
security provided therefore is realised; or

 

(e) the ORIGINATOR fails to comply within a reasonable time period set by GE
CAPITAL with its obligation to create security pursuant to this agreement or any
other agreement, or

 

(f) if a Cross-Default occurs.

Statutory termination rights shall remain unaffected.

26.3 In the event of a termination without notice period, GE CAPITAL shall grant
the ORIGINATOR a reasonable period of time for the winding up unless an
immediate completion is necessary.

26.4 Any termination notice must be made in writing.

26.5 Upon termination of this agreement, all purchase offers, which have not yet
been accepted, shall expire. All pending transactions shall be unwound in
accordance with this agreement.

GE CAPITAL will, after satisfaction of all of its claims arising from the
business relationship with the ORIGINATOR, reassign to the ORIGINATOR all
outstanding Receivables, which have not been purchased.

 

27. Further Elements of this Agreement

 

(a) Schedule 1 (Terms and Conditions)

In the event of any discrepancies between schedule 1 (Terms and Conditions) and
this agreement, the provisions of schedule 1 (Terms and Conditions) shall
prevail.

 

(b) Schedule 2 (Declaration of Consent)

The ORIGINATOR consents to the collection, processing and utilisation of data by
GE CAPITAL, the transfer of data to GE CAPITAL, the transfer of data to third
parties in connection with the transfer of rights arising from this agreement
and the release of the tax authorities from their professional duty of
confidentiality.

 

(c) Schedule 3 (Deposit Protection – Deposit Protection Fund of the Association
of German Banks)

28. Governing Law, Jurisdiction

28.1 This agreement is governed by German law.

28.2 The courts in Mainz shall have jurisdiction.

 

29. Severability Clause

If any provisions of this agreement or the schedules thereto are or become
invalid in full or in part, the validity of the remaining provisions will not be
affected thereby. The invalid provision shall be replaced by the provision which
is valid and effective and comes closest to the economic intention of the
parties. The same principles shall apply if this agreement contains a gap.

If any in rem transfers (assignments of Receivables or inchoate rights and
transfers of movable assets) should be or become ineffective, GE CAPITAL and the
ORIGINATOR are obliged to treat each other as if the relevant transfers were
effective. They are further obliged to perform the relevant in rem transfer
without undue delay, observing any requirements which until that time may not
have been observed.

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

Page 7 of 11



--------------------------------------------------------------------------------

F. DEFINITIONS

Accounts: The Accounts maintained in the factoring procedure: Factoring Account,
Incoming Payment Settlement Account, Purchase Price Reserve Account, Reserve
Account, Settlement Account, Special Account, Special Settlement Account,
Special Purchase Price Reserve Account.

Administration Fee: The percentage rate of the Nominal Amount set out in
schedule 1 (Terms and Conditions).

Affiliated Company: A company which holds a participation in the ORIGINATOR or
in which the ORIGINATOR holds a participation or a shareholder of which holds a
participation in the ORIGINATOR or whose representatives are completely or
partially identical with those of the ORIGINATOR. The form of participation is
irrelevant; an indirect participation is sufficient.

Bad Debt Amount: Amount corresponding to the purchase price for the relevant
Receivable, but reduced by the VAT amount contained in the Receivable. Any
payments made in respect of the purchase price are offset. The balance shall be
credited or debited, as the case may be, to the Settlement Account.

Bad Debt Case: Occurrence of an event referred to in clause 6.2.

Bad Debt Coverage: Obligation of GE CAPITAL to pay the Bad Debt Amount in the
Bad Debt Case.

Business Days: All calendar days except for Saturdays, Sundays and any public
holidays and bank holidays applicable at the registered seat of the ORIGINATOR
or GE CAPITAL.

Central Settlement Agency: Companies, in particular central settlement agency,
purchasing associations and banks that provide central settlement services,
which provide payments in respect of Receivables on behalf of the Debtors (e.g.
servicing), alongside the Debtors (e.g. collateral promise) or instead of the
Debtors (purchase of receivables).

Collection Procedure: Procedure instigated to collect Receivables, including
legal dunning procedures by external counsel, judicial court proceedings and
foreclosure proceedings until the final settlement of the proceeding.

Commencement Date: The Commencement Date referred to in schedule 1 (Terms and
Conditions).

Cross-Default: An (i) event of default (however described) has occurred under
any of the GECC Credit Facility or the Indenture provided that such event of
default has not been remedied or waived in accordance with the relevant document
or (ii) any of the GECC Facility or the Indenture terminates or is terminated
for any reason.

Debtor Limit: The maximum amount available to fund purchases of Receivables
against a particular Debtor. The extent of its utilization is equal to the sum
of all purchased and outstanding Receivables. Bills of exchange and cheques are
considered as a settlement of a Receivable when irrevocably cashed. Debtor
Limits are established pursuant to clause 7.

Debtors: All present and future counterparties of the ORIGINATOR to contracts
pursuant to which the ORIGINATOR owes the delivery of goods and/or the rendering
of services for which the relevant counterparty owes payment, provided that the
Debtors included in the factoring agreement are set out in schedule 1 (Terms and
Conditions).

Debtors’ Accounts: Accounts administrated by GE CAPITAL, which show the
ORIGINATOR’s Receivables against the Debtors that were assigned to GE CAPITAL.

Disclosed Procedure: Factoring procedure in which the assignment of Receivables
is disclosed to the Debtors.

Discretionary Debtor Limit: Debtor Limit established and modified by declaration
of the ORIGINATOR vis-à-vis GE CAPITAL in accordance with clause 7.2 and within
the extent set out in schedule 1 (Terms and Conditions).

Eligible: Means in respect of any Receivable that such Receivable exists as set
out in the Receivables Notification, is free from any objections and defenses,
is assignable and is not subject to any third party rights that may be asserted
against GE CAPITAL and that the respective invoice has been received by the
Debtor.

Expiration Date: The Expiration Date referred to in schedule 1 (Terms and
Conditions).

Factoring Account: Account on which the purchased Receivables are booked in
their aggregate amount.

Factoring Commission: The percentage rate of the Nominal Amount set out in
schedule 1 (Terms and Conditions).

Factoring-Satzaufbau: GE CAPITAL’s requirements for information to be provided
by the ORIGINATOR in electronic form about invoices, credit notes, payments or
open items.

Factorlink: Software for the performance of the factoring procedure.

Full-Service-Factoring: Factoring procedure in which the accounts receivable
bookkeeping and dunning procedure are performed by GE CAPITAL.

GECC Credit Facility: A revolving credit facility entered into on or about the
date of this Agreement between (among others) Aleris Recycling, Inc., Aleris
Recycling Bens Run, LLC, Aleris Specialty Products, Inc., Aleris Specification
Alloys, Inc., ETS Schaefer, LLC, Aleris Specification Alloy Products Canada
Company and General Electric Capital Corporation (as amended from time to time).

Incoming Payment Settlement Account: Account on which in the
Inter-Credit®-Factoring incoming payments are booked by interim posting until
the Reconciliation Process has been performed, see clause 12.2.

Indenture: The indenture dated as of 8 January 2015 and entered into between
(among others) Real Alloy Holding, Inc. (f/k/a SGH Acquisition Holdco, Inc. and
a successor by merger to SGH Escrow Corporation) as issuer and Wilmington Trust,
National Association as trustee and notes collateral trustee (as amended from
time to time). Such indenture governs, inter alia, the issue of USD
305,000,000.00 senior secured notes.

Inter-Credit®-Factoring: Factoring procedure in which the accounts receivable
bookkeeping and dunning procedure are performed by the ORIGINATOR as trustee for
GE CAPITAL.

Interest: Interest is calculated by applying the Interest Rate to the assessment
base.

The assessment base is the partial amount of the purchase price that was paid to
the ORIGINATOR, calculated for the period starting on the beginning of the day
when payment is made by GE CAPITAL to the ORIGINATOR until the beginning of the
day when the Debtor’s payment is received by GE CAPITAL or when the Bad Debt
Amount falls due.

Interest is calculated on the basis of the international method, i.e. act/360
interest days per year. The assessment of interest occurs monthly.

Interest is subject to applicable VAT.

Interest Rate: The percentage rate p.a. (per annum) set out in schedule 1 (Terms
and Conditions), consisting of the sum of the percentage rates of the Interest
Reference Rate and the margin.

Interest Reference Rate: The Interest Reference Rate is the EURIBOR (Euro
Interbank Offered Rate), provided that the applicable term and the details of
the continuing adjustment of the EURIBOR are set out in schedule 1 (Terms and
Conditions). The actual rate of the EURIBOR is published, inter alia, on the
internet site of the German Federal Bank.

Maximum Commitment: The amount which the Utilization may not exceed. The amount
of the Maximum Commitment is set out in schedule 1 (Terms and Conditions).

Nominal Amount: The final amount set out in the invoice for the relevant
Receivable, including VAT.

Notification of Dispute: Notification by the ORIGINATOR or the Debtor to GE
CAPITAL that the Debtor claims that the Receivable is not Eligible.

Offer Letter: A form provided by GE CAPITAL, in which the ORIGINATOR
acknowledges that the Receivables Notification is correct and the Receivables
are Eligible.

Open Items File: List of all Receivables which are existing and unpaid at the
time when the list is compiled.

Parent: Real Alloy Holding, Inc., a Delaware Corporation (f/k/a SGH Acquisition
Holdco, Inc. and a successor by merger to SGH Escrow Corporation).

Pledged Accounts: The bank accounts referred to as Pledged Accounts in schedule
1 (Terms and Conditions) and pledged to GE CAPITAL pursuant to a separate
agreement.

 

 

 

 

 

GE CAPITAL - Release: 07/2013 – Germany (Translation 11/2013)

Page 8 of 11



--------------------------------------------------------------------------------

Purchase Price Reserve: Amount corresponding to the percentage rate set out in
schedule 1 (Terms and Conditions) of the Nominal Amount.

Purchase Price Reserve Account: Account on which the Purchase Price Reserve is
booked (see clauses 4.1 and 4.3).

Quarterly Account Statement: Written summary of the balances of all Accounts as
of the end of each calendar quarter.

Receivables: All existing and future payment receivables arising under
agreements for the delivery of goods and/or the rendering of services by the
ORIGINATOR vis-à-vis its Debtors.

Receivables Notification: Notification of a certain Receivable by the ORIGINATOR
to GE CAPITAL. Several notifications of Receivables can be combined in one
Receivables Notification.

Receivables Records: All documents – irrespective of whether in digital, paper
or other form – that provide evidence of the Receivables, in particular
invoices, credit notes, debit notes, orders, order confirmations and bills of
delivery.

Reconciliation Process: Reconciliation of GE CAPITAL’s Open Items File with the
Open Item File provided by the ORIGINATOR.

Reimbursement Claims: Claims of Debtors vis-à-vis the ORIGINATOR, which do not
result in a direct reduction of individual Receivables, in particular claims
based on a relevant period and/or the volume of sales (bonuses etc.), and claims
arising from certain operations/events (marketing contributions, anniversary
bonuses etc.).

Reserve Account: Account showing the anticipated amount of Reimbursement Claims
(see clause 22.5).

Retaining Supplier: Each supplier of the ORIGINATOR who has stipulated an
extended retention of title arrangement (assignment of the Receivables resulting
from the resale of the goods) with the ORIGINATOR.

Settlement Account: Account on which all claims of the ORIGINATOR vis-à-vis GE
CAPITAL (e.g. purchase price payments for purchased Receivables, including
Purchase Price Reserves that have been released, Debtor’s payments in respect of
Receivables which have not been purchased) and claims of GE CAPITAL against the
ORIGINATOR (e.g. commission claims, claims for reimbursement based on
performance defaults) as well as disbursements to the ORIGINATOR are booked and
offset against each other.

Smart-Service-Factoring: Factoring procedure in which the accounts receivable
bookkeeping is performed by GE CAPITAL and the dunning procedure is performed by
the ORIGINATOR as trustee for GE CAPITAL.

Special Account: Account on which the Receivables which have not been purchased
are booked.

Special Purchase Price Reserve: Reserve established as the result of a
Notification of Dispute which shall not exceed, however, the part of the
purchase price that was previously credited.

Special Purchase Price Reserve Account: Account on which Special Purchase Price
Reserves resulting from Notifications of Disputes are booked, see clause 4.4.

Special Settlement Account: Technical offset account to the Special Account.

Unable to Pay: Means with respect to a Debtor that such Debtor is unable to pay
its debts as and when they fall due. Inability to Pay is generally presumed if
the Debtor generally ceases to make payments.

Undisclosed Procedure: Factoring procedure in which the assignment of
Receivables is not initially, but only in the Collection Procedure, disclosed
vis-á-vis the Debtors.

Utilization: Sum of the balances on all Accounts held for the ORIGINATOR in
accordance with the factoring agreement.

 

 

Germany, February 27, 2015 Place, Date Germany, February 27, 2015 Place, Date
/s/ Russell Barr, Authorized Signatory Aleris Recycling (German Works) GmbH /s/
Johannes Wehrmann, Senior Manager, Structured Finance GE Capital Bank AG

 

Page 9 of 11



--------------------------------------------------------------------------------

Schedule 1 (Terms and Conditions)

 

1. Debtors included in the Factoring Agreement:

All Debtors of the ORIGINATOR which are located (howsoever, be it the registered
office, seat or otherwise) in any of the following countries:

Austria, Belgium, Bulgaria, Denmark, Estonia, Finland, France, Ireland, Iceland,
Italy, Latvia, Lithuania, Liechtenstein, Luxembourg, Malta, the Netherlands,
Norway, Poland, Portugal, Romania, Sweden, Switzerland, Spain, Slovakia,
Slovenia, Czech Republic, Hungary, United Kingdom, Federal Republic of Germany,
United States of America.

However, those Debtors listed in the Annex (Excluded Debtors) are excluded and
are not included in the Factoring Agreement.

 

2. Purchase Price Reserve: 10 %

 

3. Interest Rate, Factoring Commission, Administration Fee, Limit Fee, Maximum
Amount for Discretionary Debtor Limit, Costs of Money Transfer charged by other
Financial Institutions:

 

a) The Interest Rate is calculated as the sum of:

 

  (1) Interest Reference Rate: three months EURIBOR (daily rate) fixed on the
last business day of a month for the following month and

 

  (2) Interest margin: 1.65 % p.a.

Therefore, the Interest Rate is 1.686 % p.a. until 28 February 2015.

 

b) Factoring Commission and Administration Fee:

0.16 % Domestic

0.16 % Foreign

A minimum charge of 450,000.00 EUR applies during the first year of the term of
the Factoring Agreement.

The Factoring Commission and Administration Fee are stated exclusive of
applicable VAT.

 

c) Structuring Fee: 1.0% of the Maximum Commitment.

The Structuring Fee is subject to applicable VAT and is due and payable upon
commencement of the cooperation.

 

d) Limit Fee per each requested Debtor Limit and contractual year:

 

  1. 30.00 EUR Domestic

 

  2. 60.00 EUR Foreign

To the extend GE CAPITAL assumes insurance limits set by the trade credit
insurer, no limit fees are charged.

The Limit Fee is stated exclusively of applicable VAT.

 

e) Maximum amount of Discretionary Debtor Limit per Debtor within the European
Union (EU), Norway and the Switzerland: 50,000.00 EUR

Discretionary Debtor Limits are free of charge.

 

f) The ORIGINATOR shall bear all costs charged or deducted by external financial
institutions concerning all Debtor related payments received by GE CAPITAL
directly or on a Pledged Account.

In case of Pledged Accounts the ORIGINATOR shall further bear any costs and
expenses arising in connection with the account management and money transfer.

 

4. Maximum Commitment: 50,000,000.00 EUR

5. Commencement Date: 27 February 2015, provided that GE CAPITAL, by such date,
confirms in writing to the ORIGINATOR that the Conditions Precedent (as defined
below) have been satisfied or waived by GE CAPITAL.

If GE CAPITAL does not provide such confirmation on 27 February 2015, the
Commencement Date will be the earlier of: (i) such other date upon which GE
CAPITAL confirms in writing to the ORIGINATOR that the Conditions Precedent have
been satisfied or waived and (ii) such date on which GE CAPITAL makes the first
purchase price payment under this factoring agreement.

If the Commencement Date occurs although one or more Conditions Precedent are
not satisfied at such date, the ORIGINATOR undertakes to perform the respective
actions and/or provide the respective documents/evidence immediately after the
Commencement Date.

The ORIGINATOR is aware that GE CAPITAL may not execute any payment pursuant to
this factoring agreement with effect of 27 February 2015 if GE CAPITAL has not
received evidence of satisfaction of the Conditions Precedent by 12:00 CET on
such date.

“Conditions Precedent” means:

 

  1. Executed copy of this factoring agreement, including its schedules 1, 2 and
3

 

  2. Executed copy of the addendum #1 to this factoring agreement (regarding
trade credit insurance claims)

 

  3. Executed copy of the assignment of claims under trade credit insurance
contracts (currently under credit insurance no. 630-000.317-00/7 with Compagnie
Francaise d’Assurance pour le Commerce Exterérieur S.A., Niederlassung in
Deutschland (Coface))

 

  4. Executed copy of the addendum #2 to this factoring agreement (regarding
balance sounding by an external auditor)

 

  5. Executed copy of the authorization to the external auditor for purposes of
balance sounding

 

  6. Executed copy of the addendum #3 to this factoring agreement (regarding
counter-claims and tolling)

 

  7. Executed copy of the certificate issued by Real Alloy Holding, Inc.
confirming, inter alia, that the Receivables are not subject to any group
company or third party right, that there is no conflict with any other financing
and that the closing conditions and all other conditions to be fulfilled in
accordance with the terms of the purchase and sale agreement regarding, inter
alia, the ORIGINATOR have been satisfied or waived

 

  8. Executed copy of the no-conflict opinion to be issued by McGuireWoods LLP

 

  9. Executed copy of the assignment agreement between the ORIGINATOR and GE
CAPITAL regarding claims against Aleris Switzerland GmbH on forwarding debtor
collection proceeds

 

  10. Executed copy of the non-recourse receivables resale and repurchase
agreement between the ORIGNATOR and Aleris Switzerland GmbH

 

  11. Shareholders resolutions for Aleris Switzerland GmbH respecting the
document to be provided under no. 10. above

 

  12. Executed copy of the negative declaration by Deutsche Bank AG regarding
the Receivables

 

  13. Executed copy of the pledge agreement regarding the Pledged Accounts held
with Deutsche Bank AG, including the respectively executed notification to and
executed re-confirmation by Deutsche Bank AG

 

 

Page 10 of 11



--------------------------------------------------------------------------------

  14. Executed copy of the letter agreement between, inter alia, Aleris
Switzerland GmbH and Bank of America, N.A. in respect of, inter alia, the
release of (i) receivables originated by the ORIGINATOR and sold to Aleris
Switzerland GmbH and (ii) the collection accounts used by Aleris Switzerland
GmbH for the collection of such receivables, including the confirmation that
Bank of America, N.A. has received all conditions precedent to the effectiveness
of the release contemplated by the letter agreement

The Conditions Precedent, in each case, have to be delivered in a form and
substance reasonably satisfactory to GE CAPITAL.

 

6. Expiration Date: 15 January 2019

 

7. Pledged Accounts: 1. Kto. Nr.: 0208 0208 00

BLZ: 300 700 10

BIC-Code: DEUTDEDDXXX

IBAN: DE07 3007 0010 0208 020800

8. Assignment of payment claims arising from credit insurance no.
630-000.317-00/7 against Compagnie Francaise d’Assurance pour le Commerce
Exterérieur S.A., Niederlassung in Deutschland (Coface).

 

9. Guarantee for orderly performance of contractual obligations by: not
applicable

 

10. Factoring Procedure: Inter-Credit®

 

11. Disclosed / Undisclosed Procedure: The Undisclosed Procedure shall be
applicable.

 

12. Note of assignment in the Disclosed Procedure: not applicable

 

13. Miscellaneous: not applicable

 

 

Germany, February 27, 2015

/s/ Russell Barr, Authorized Signatory

Place, Date Aleris Recycling (German Works) GmbH

Germany, February 27, 2015

/s/ Johannes Wehrmann, Senior Manager, Structured Finance

Place, Date GE Capital Bank AG

 

Page 11 of 11